Title: To George Washington from William Lord Stirling Alexander, 9 July 1781
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Copy
                  July 9th 1781
                  the frequent use of Division and Brigade Courts Martial is distressing to the officers of the army.  in our present Scituation we may have nine of those Courts at the same time, employing at least 126 Officers.  I am Convinced the whole busyness might at present be done by two Generals Courts Martial at which the Judge advocate and his Deputy may attend.  the busyness would be more regularly Conducted, and the proceedings kept better together.
                  
               